      Case 1:19-cv-09286-NRB Document 23 Filed 09/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
CARL GLASSMAN,

                       Plaintiff,

             - against -                                O R D E R

SPECTRUM NLP, LLC,                                    19 Civ. 9286 (NRB)

                     Defendant.
------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE




     WHEREAS    on   August   12,   2020,   Charter   Communications,   LLC

(“Former Defendant”) moved to dismiss the case (ECF No. 16);

     WHEREAS on September 2, 2020, Carl Glassman (“plaintiff”)

filed an amended complaint (ECF No. 18), replacing Former Defendant

with Spectrum NLP, LLC (“defendant”), thereby terminating Former

Defendant;

     WHEREAS on September 9, 2020, defendant executed a waiver of

service, thereby establishing a new response date of November 2,

2020 (ECF No. 19); and

     WHEREAS on September 16, 2020, defendant sought permission

from the Court to move to dismiss the amended complaint (ECF No.

22); it is hereby

     ORDERED that Former Defendant’s motion to dismiss (ECF No.

16) is terminated as moot;
         Case 1:19-cv-09286-NRB Document 23 Filed 09/21/20 Page 2 of 2


        ORDERED that defendant’s motion to dismiss is due on September

23, 2020; and it is further

        ORDERED that plaintiff’s opposition is due on October 7, 2020;

and it is further

        ORDERED that defendant’s reply, if any, is due on October 14,

2020.

        The Clerk of Court is respectfully requested to terminate the

motions pending at ECF Nos. 16 and 22.

             SO ORDERED.



Dated:       New York, New York
             September 21, 2020

                                            _____________________________
                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
